Citation Nr: 1043589	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service- 
connected disabilities (TDIU).

2.  Entitlement to service connection for a bladder disability 
claimed as secondary to the service connected prostatitis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1964 to August 
1973.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions rendered by the Manila, the Republic 
of the Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).   

On the issue of entitlement to TDIU, the appellant testified 
before a Veterans Law Judge in September 2010.  A transcript of 
the hearing testimony is associated with the claims file.  

The issue of entitlement to service connection for a bladder 
disability claimed as secondary to the service connected 
prostatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is service connected for prostatitis rated as 
40 percent disabling.  

2.  The appellant's service-connected disability does not render 
him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2010)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in January 2008, November 2009, and August 2010.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Available service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  VA has afforded the 
appellant an appropriate VA examination.  We note that the VA 
examination was adequate as it reflected a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and an opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim.

LEGAL CRITERIA AND ANALYSIS

The appellant contends that he is unable to obtain and maintain 
employment because of his service connected prostatitis 
disability.  He also claims that his non-service connected ear 
and bladder disabilities prevent him from maintaining employment.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may also 
be held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice- connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

The record indicates that the appellant is currently service-
connected for prostatitis, evaluated as 40 percent disabling.  
This is the appellant's only service connected disability.  In 
light of the above, the Board notes that the appellant does not 
meet the requirements for TDIU on a scheduler basis.  The Board 
will next address whether TDIU is warranted on extraschedular 
basis.   

The appellant has related that his service connected disability 
and non service connected disabilities render him unable to 
obtain and maintain employment.  The appellant was afforded a VA 
compensation and pension examination in January 2008.  During 
this examination, it was noted that he last worked in April 2001 
and that he had retired.  It was noted that he was eligible for 
retirement by age or duration of work.  Benign prostatic 
hypertrophy was diagnosed.  Frequent urination was noted as the 
problem associated with the diagnosis.  Lack of stamina, pain, 
and increased tardiness was noted.  Alleged low back pains which 
prevented the appellant from lifting and carrying heavy objects 
was noted.  It was further noted that he frequently urinated and 
always wants to go to the bathroom.  The examiner opined that the 
condition had a mild impact on the appellant's ability to obtain 
and retain employment.  

In his July 2009 RO hearing, the appellant stated that he last 
worked for the United States Postal Service in April 2001.  He 
stated that he retired and that his retirement was not due to 
disability.  

In a July 2009 statement, the appellant related that his 
urination was more frequent and restricted with pain.  In April 
2010, the appellant's wife related that the appellant had 
problems with his right ear and urinating.  She related that he 
urinates very often throughout the night.  Dr. D related in April 
2010 that the appellant had a perforated eardrum and had ear 
problems.  

During his September 2010 hearing, the appellant related that he 
cannot work because of his bladder problems.  He stated that he 
gets up 10 to 12 times a night because of his bladder and that he 
experiences urinary frequency at night and during the day.  He 
further stated that his ear condition prevented him from 
obtaining and maintaining employment.  

Based on the evidence presented, the Board finds that the 
preponderance of the evidence is against the claim.  The Board 
acknowledges that the appellant's disability causes frequency of 
urination.  However, the Board notes that it has not been shown 
that he unable to secure and follow a substantially gainful 
occupation by reason of his prostatitis.  38 C.F.R. § 4.16(a), 
(b).  At most it is evident that the appellant's service-
connected disability has a mild to moderate impact on his ability 
to maintain and obtain employment.  Furthermore, although the 
appellant has also attributed his inability to obtain and 
maintain employment to problems with his ears, the Board notes 
that he is not service connected for a ear disability.  

The Board is mindful that throughout this appeal the appellant 
has been unemployed and that he has been unemployed since April 
2001.  However, the sole fact that the appellant is unemployed or 
has difficulty obtaining employment is not enough.  The Board 
also notes that the appellant is unemployed by reason of 
retirement.  The evidence shows that the appellant retired in 
April 2001 by eligibility of age or duration of work not from 
disability.  

Although the appellant genuinely believes that he cannot secure 
or follow a substantially gainful occupation as a result of his 
service-connected prostatitis, the more probative evidence is 
against the claim.  The Board notes that, as a lay person, 
lacking in medical training and expertise, the appellant cannot 
provide a competent opinion on a matter as complex as whether he 
can secure or follow a substantially gainful occupation as a 
result of his service connected disability and that his views 
lack probative value.  The Board finds that any probative value 
of the appellant's own conclusion is far outweighed by that of 
the opinion provided by the VA medical professional, who reviewed 
the claims folders, and found that the appellant's service-
connected prostatitis had a mild impact on his ability to obtain 
and retain employment.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

Accordingly, the Board finds that the appellant's prostatitis 
does not preclude substantially gainful employment.  Therefore, 
the Board finds that a grant of TDIU is not warranted on a 
scheduler or extraschedular basis.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A total disability rating for compensation on the basis of 
individual unemployability is denied. 





REMAND

The appellant has appealed the denial of service connection for a 
bladder disability claimed as secondary to his service connection 
prostatitis.  

Service treatment records show a normal genitourinary system at 
the August 1973 separation examination.  At that time, the 
appellant reported frequent or painful urination.  

Examination in July 2003 revealed no unusual findings were seen 
for the kidneys, urethras, or urinary bladder.  In June 2005, 
examination revealed the urinary bladder was normal in size and 
there were no intraiuminal echoes nor wall thickening.  The 
appellant was afforded a VA compensation and pension examination 
in January 2008.  During this examination, urinary bladder and 
prostate were negative for abnormality.  Examination in August 
2008 revealed normal ultrasound of the kidneys, urinary bladder 
and prostate gland.  Later that month, a diagnosis of bladder 
mass, rule out ureterocosis was given.  

In a July 2009 statement, the appellant related that his 
urination was more frequent and restricted with pain.  In August 
2009, the appellant stated that his urologist could not certify 
that his diverticulum was caused by his prostate condition until 
he underwent a cystoscopy.  

In light of the evidence of record, we find that a remand is 
warranted to afford the appellant a VA compensation and pension 
examination.  The appellant asserts that he has a bladder 
disability that is secondary to his service connected 
prostatitis.  He reports frequent urination and examination in 
August 2008 found a bladder mass.  

Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a) (2010).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection.  The revised 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service- connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR Part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  

The Board notes that 38 C.F.R. § 3.310 was amended on September 
7, 2006.  As the appellant's claim was filed in January 2009, the 
amendment is for application in the present claim.  

The Veteran has not been afforded a VA examination in relation to 
his claim for service connection.  In view of VA's duty to assist 
obligations, which include the duty to obtain a VA examination or 
opinion when necessary to decide a claim, and based upon guidance 
from the Court, remand for the purpose of obtaining a VA 
examination(s) is required.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
examination to determine the nature and 
etiology of his bladder disability, if 
found on examination.  All indicated tests 
and studies should be provided.  The 
claims folder must be sent to the examiner 
for review; consideration of such should 
be reflected in the completed examination 
report or in an addendum.

Following a review of the relevant 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is requested to 
address the following question, providing 
a rationale for any opinion offered: 

Is it at least as likely as not (50 
percent or greater degree of probability) 
that any bladder disability present was 
caused by service and/ or caused or 
aggravated by the appellant's service-
connected prostatitis?  

If the appellant has a bladder disability 
that was aggravated by his service-
connected prostatitis, the examiner is 
requested to provide an opinion as to 
approximate baseline level of severity of 
the bladder disability before the onset of 
aggravation.  The medical basis for any 
opinion provided should be cited for the 
record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




____________________________________________
THOMAS JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


